Citation Nr: 0504977	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-06 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office (RO).  The RO denied the claim of 
entitlement to service connection for bilateral hearing loss.  

In November 2003, the veteran testified at a travel Board 
hearing conducted at the RO by the undersigned.  The 
transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  

It is noted in passing that when the veteran filed his claim 
of service connection for bilateral hearing loss in July 
2001, he described his disability in general terms as a 
hearing problem that included a ringing in the ears.  It is 
further noted that in the course of the September 2001 VA 
audiometric examination, the veteran complained that he has 
tinnitus that began in service.  The Board construes this as 
a claim of entitlement to service connection for tinnitus.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  VA has satisfied the duty to notify the appellant of the 
law and regulations applicable to his claim and the evidence 
necessary to substantiate it, and all evidence necessary for 
review of the issue considered herein on appeal has been 
obtained.

2.  There is credible evidence of the veteran having 
experienced acoustic trauma in service.

3.  The probative and competent evidence of record 
establishes that the veteran's bilateral hearing loss cannot 
satisfactorily be dissociated from active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is significant to note that the National Personnel Records 
Center (NPRC) has indicated that the veteran's service 
medical records were unavailable because he had "fire 
related service" (service medical records were presumed 
destroyed in a fire at the NPRC).  It is clear that the RO 
has made diligent efforts to comply with the procedural 
protections outlined by the CAVC in Dixon v. Derwinski, 3 
Vet. App 261 (1992), for those veterans whose records are 
unavailable.  

The Board finds that the RO undertook a reasonably exhaustive 
search for the veteran's service medical records, and that 
any further efforts are not justified.  Notwithstanding, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt in 
cases where service medical records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The Board will proceed in 
that manner.

In the veteran's case, the RO notified him of the 
requirements for service connection, and obtained private 
treatment records and a VA audiometric examination to assist 
in the development of his claim.  In view of the fact that 
this decision is a complete grant of benefits sought on 
appeal, further notification and development pursuant to the 
VCAA is not required.


Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2004), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
held in Hensley v. Brown, 5 Vet. App. 155 (1993), that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at the time of separation from 
service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background & Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss.  

The September 2001 VA audiometric examination report 
discloses that the veteran's hearing acuity was measured as 
having average pure tone threshold loss of 63 decibels and a 
speech recognition score of 72 percent in the right ear, and 
average pure tone threshold loss of 65 decibels and a speech 
recognition score of 40 percent in the left ear.  This 
resulted in diagnoses of moderate to moderately severe 
sensorineural hearing loss in the right ear and moderately 
severe sensorineural hearing loss in the left ear.  The Board 
finds for the current existence of the claimed bilateral 
hearing loss.  38 C.F.R. § 3.385 (2004).  The Hickson element 
(1) has therefore been satisfied as to this disability.  

With respect to Hickson element (2), there are no service 
medical records available, and consequently no record of 
hearing loss in service.  There were no treatment records 
dated within the first post-service year.  A diagnosis of 
hearing loss during service or to a degree of ten percent 
within the first post-service year cannot be substantiated 
due to a lack of records showing symptomatology that could be 
associated with such disorder.  

Notwithstanding the lack of evidence of bilateral hearing 
loss during service, service connection may still be granted 
if all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to whether 
the veteran has bilateral hearing loss that is related to 
service.  

The veteran himself has theorized that his bilateral hearing 
loss is directly the result of military noise exposure that 
he experienced as a medic in the infantry during service.  He 
has testified and submitted written statements alleging that 
for prolonged periods during service, he was in close 
proximity to soldiers when they were firing various weapons, 
including machine guns, M-1 rifles, and bazookas.  With 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).

The Board notes, however, that the veteran is competent to 
report that he was exposed to sustained acoustic trauma from 
weapons fire in service because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The question for consideration is whether the veteran 
sustained an injury to his ears in service that resulted in a 
current disorder.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's ears in the form of 
acoustic trauma from sustained weapons fire at close 
proximity, and that the veteran has a current bilateral 
hearing loss disorder, characterized as moderate to 
moderately severe sensorineural hearing loss in the right ear 
and moderately severe sensorineural hearing loss in the left 
ear.  Hickson elements (1) and (2) are accordingly met.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence is in equipoise as to the 
question of whether the current diagnosed bilateral hearing 
loss is etiologically related to an in-service injury.  The 
VA examiner who examined the veteran in September 2001 for 
the purpose of determining the etiology of the claimed 
disorder did assert that it was at least as likely as not 
that his military noise exposure could contribute to his 
high-frequency hearing loss.  

On the one hand, by the use of the word "could" the 
examiner seems to introduce the possibility that there was an 
equal likelihood that military noise exposure "could not" 
have contributed to the veteran's hearing loss.  Although 
this phrasing might tend to make the opinion less probative, 
by prefacing the opinion in terms of it being "as likely as 
not," the examiner clearly wanted to emphasize the equal 
likelihood that military noise exposure contributed to the 
etiology of the veteran's hearing loss.  

On the other hand, although the examiner did not have the 
benefit of a review of the veteran's claims file, the 
examiner was clearly aware of the veteran's post-service 
industrial noise exposure.  Further, the examiner did provide 
reasons and bases for the opinion that were not solely based 
upon the veteran's uncorroborated recollections.  Pursuant to 
38 U.S.C.A. § 5107, where, after review of all the evidence, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  

As to this issue, the Board finds that there is an 
approximate balance of the positive and negative evidence as 
to whether the veteran currently has bilateral hearing loss 
that is related to the in-service injury.  Essentially, the 
probative and competent evidence of record establishes that 
the veteran's bilateral hearing loss cannot satisfactorily be 
dissociated from active service.  Thus, the Board concludes 
that the claim for service connection for bilateral hearing 
loss is supported by the evidentiary record thereby 
warranting entitlement to a grant of service connection.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


